UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7620


DEMETRIUS JAROD SMALLS,

                       Petitioner – Appellant,

          v.

JOSEPH MCFADDEN,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-02651-RMG)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius Jarod Smalls, Appellant Pro Se. James Anthony Mabry,
Assistant  Attorney   General,  Donald  John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius Jarod Smalls seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition and

denying his Fed. R. Civ. P. 59(e) motion.                         The orders are not

appealable      unless        a   circuit        justice     or     judge      issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability        will    not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,     a   prisoner      satisfies       this    standard     by

demonstrating        that     reasonable         jurists   would        find    that     the

district      court’s      assessment       of   the   constitutional          claims    is

debatable     or     wrong.       Slack     v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Smalls has not made the requisite showing.                    Accordingly, we deny

Smalls’ motions for a hearing in district court, to be relieved

from   order    of     judgment,      and    to    dismiss    the       district       court

                                             2
judgment, deny a certificate of appealability, and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     DISMISSED




                                      3